Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be                                       Feb 10 2014, 9:04 am
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.

ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

BRUCE C. BADE                                       GREGORY F. ZOELLER
Bade and Bade                                       Attorney General of Indiana
Hartford City, Indiana
                                                    GEORGE P. SHERMAN
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA

LARRY K. CROUCHER II,                               )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )       No. 05A02-1302-CR-172
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                     APPEAL FROM THE BLACKFORD SUPERIOR COURT
                          The Honorable John Nicholas Barry, Judge
                               Cause No. 05D01-1203-FD-87



                                        February 10, 2014


                MEMORANDUM DECISION - NOT FOR PUBLICATION


KIRSCH, Judge
        Following a jury trial, Larry K. Croucher II (“Croucher”) appeals his conviction for

maintaining a common nuisance,1 a Class D felony. On appeal, Croucher raises the

following consolidated and restated issue: whether the trial court erred in admitting

evidence at trial that was obtained pursuant to a warrantless search.

        We affirm.

                            FACTS AND PROCEDURAL HISTORY

        In March 2012, Croucher lived with his girlfriend Meredith Collins (“Collins”) and

her seventeen-year-old daughter, B.C., in Collins’s home (“the Collins home”), which was

located on West Windsor Street in Montpelier, Indiana.                    Montpelier Police Officer

Matthew Mansfield (“Officer Mansfield”), who had an arrest warrant for Collins’s son

Allen Lamb (“Lamb”), had been to the Collins home on prior occasions and knew that

Lamb’s family lived there.2 Tr. at 22.3 On the night of March 15, 2012, after learning from

a known confidential informant that Lamb was at the Collins home, Officer Mansfield and




        1
            See Ind. Code § 35-48-4-13(b).
        2
          Blackford County Sheriff’s Deputy James Heflin (“Deputy Heflin”), a law enforcement officer
who joined Officer Mansfield in the arrest of Lamb, testified during the June 8, 2012 suppression hearing
that he was also familiar with Lamb. Deputy Heflin stated that he had attempted to serve an “arrest warrant
on him” two or three times, and one time “[Lamb’s] brother allowed [us] in the house to confirm that he
wasn’t there.” Tr. at 14.
        3
          There are three volumes of transcripts in the record before us. Volume I, which contains the
transcript of the June 8, 2012 hearing on Croucher’s motion to suppress, is consecutively paginated with
Volume II, which contains the transcript of the November 7, 2012 hearing. Therefore, we cite to those two
volumes merely as Tr. Volume III is the transcript of a suppression hearing in a separate criminal action
against Collins, Cause No. 05D01-1203-FD-95. While the pages of Volume III are numbered 1 through
78, that duplication in pagination is of no concern because we have not cited to that volume in this
Memorandum Decision.


                                                    2
at least three other law enforcement officers surrounded the Collins home around 2:30 a.m.4

From outside the residence, Officer Mansfield saw Lamb in the kitchen and called his name

through the open kitchen window. Lamb, who had initially moved toward the window,

turned and ran to a room in the back of the house. Officer Mansfield immediately went to

the front door, which was ajar, and started knocking, declaring it was the police, “telling

them to let [him] in,” and saying he “just saw wanted subject. I know he’s in there.” Id.

at 84. “Shining [his] light through the crack in the door [he could] see a couple pairs of

legs standing there,” and, “[a]s he pounded on the front door, it opened. Id.

        After entering the Collins home, police looked for Lamb in several rooms. Lamb

was arrested after police found him hiding in B.C.’s bedroom behind a dresser. On that

dresser, and in plain view, Officer Mansfield saw items that he believed to be related to

illegal drug use. Officer Mansfield spoke to B.C. because he believed she was involved

with the drugs. During that conversation, Officer Mansfield noted that B.C. had scabs on

her arms, a condition he recognized as being consistent with drug use. Officer Mansfield

then asked Collins for permission to search her home for any other drug-related items.

Collins told him to get a search warrant.

        Other officers secured the premises, and Officer Mansfield went outside. While

Officer Mansfield was talking on the phone trying to obtain a search warrant, Collins came

outside and asked him how long it would take to obtain the warrant. Officer Mansfield

said, “I told you before, you know, I have to get a search warrant and it’s going to take



        4
         From the record before us, it is not clear whether the officers went to the Collins home on March
15, 2012 or March 16, 2012.

                                                    3
quite a while to do this” . . . “unless you want to give me your consent.” Id. at 93. Collins

stated she would discuss it with Croucher and went inside her home. When she returned,

about five minutes later, Collins agreed to sign a Consent to Search (“Consent Form”).5

Prior to signing the Consent Form, Officer Mansfield gave Collins a Miranda Warning, the

text of which was contained in the Consent Form.6

        During the search of the Collins home, police found “a number of drug related items

in [Collins] and Croucher’s bedroom. Specifically, police found pipes, burnt foil, coffee

filters, marijuana, a vial containing a powdery substance, a razor blade, residue on a spoon,

scales, a burnt marijuana cigarette, rolling papers, a grinder, remnants of marijuana, pills,

and a rocky substance consistent with cocaine or methamphetamine.” Appellee’s Br. at 5

(citations omitted).        Laboratory testing confirmed the presence of marijuana and

methamphetamine.          The State charged Croucher with Class D felony possession of

methamphetamine, Class D felony maintaining a common nuisance, and Class A

misdemeanor possession of marijuana.

        Croucher filed a motion to suppress the evidence found in the Collins home. During

a hearing held on June 8, 2012, Croucher argued that the evidence was obtained in violation


        5
         The Consent provided, “I do not want a lawyer at this time. Knowing of my lawful right to refuse
to consent to such a search, I willingly give my permission to the above named Deputy(s) to conduct a
complete search of the listed property below, both inside and out.” State’s Ex. 1. The property listed below
was the Collins home, a car, and “[a]ll containers, drawers, compartments in entirety of areas of inside
residence [sic].” Id.
        6
          Collins signed her name at the top of the Consent form (under the time), instead of where indicated
at the bottom of the Consent. State’s Ex. 1. Neither party, however, raises this irregularity nor do they
contend that the placement of Collins’s signature in any way invalidated the Consent. We note, however,
that even if such a concern had been raised, where, as here, Collins signed her consent next to a designated
“x,” such a small irregularity would not have invalidated this Consent.


                                                     4
of the Fourth Amendment to the United States Constitution and Article I, Section 11 of the

Indiana Constitution because, when police first entered the Collins home, although they

had a warrant to arrest Lamb, the police did not have a search warrant.7 Croucher also

argued that Collins’s consent to search her home was not voluntarily given. The trial court

denied Croucher’s motion to suppress and, over Croucher’s objection, admitted the drug-

related evidence at trial. Following a jury trial, Croucher was convicted of Class D felony

maintaining a common nuisance and acquitted of the other two counts. The trial court

sentenced Croucher to three years, of which one year was ordered executed and two years

were suspended to probation.8 Croucher now appeals.

                                  DISCUSSION AND DECISION

        Croucher filed two motions to suppress the drug-related evidence, but proceeded to

trial after the trial court denied those motions. Therefore, his sole claim on appeal is

whether the trial court abused its discretion in admitting the evidence obtained during the

warrantless search of the Collins home.9 See Chiszar v. State, 936 N.E.2d 816, 824 (Ind.


        7
          Croucher also filed a motion to suppress contending that the confidential informant who entered
the Collins home to confirm Lamb’s whereabouts was acting as an agent of the police and, therefore, such
entry without a search warrant was a constitutional violation. The trial court denied Croucher’s motion.
Croucher does not appeal the denial of this motion. Appellant’s Br. at 6.
        8
          Following his sentencing, the trial court modified Croucher’s sentence by placing him on house
arrest. Croucher has completed his house arrest and is now on probation pursuant to the sentencing order.
Appellant’s Br. at 2.
        9
           Once convicted, Croucher filed a motion to correct error contending that the trial court abused its
discretion in admitting the drug-related evidence at trial. The trial court denied Croucher’s motion.
“Rulings on motions to correct error are typically reviewable under an abuse of discretion standard;
however we review the matter de novo when the issue on appeal is purely a question of law.” State v.
Gonzalez-Vazquez, 984 N.E.2d 704, 706 (Ind. Ct. App. 2013), trans. denied. While Croucher makes no
specific argument regarding the denial of his motion to correct error, our analysis here is the same. That is,
we must look to the constitutionality of the police search in order to decide whether the trial court abused
its discretion when it admitted the evidence found in the Collins home.

                                                      5
Ct. App. 2010), trans. denied. “A trial court has broad discretion in ruling on the

admissibility of the evidence.” Lee v. State, 916 N.E.2d 706, 707 (Ind. Ct. App. 2009).

“We will reverse a trial court’s ruling on the admissibility of the evidence only for an abuse

of discretion.” Id. “An abuse of discretion involves a decision that is clearly against the

logic and effect of the facts and circumstances before the court.” Id. “We consider the

evidence most favorable to the trial court’s decision and any uncontradicted evidence to

the contrary.” Id. In reviewing the trial court’s ultimate ruling on admissibility, we may

consider the foundational evidence from the trial as well as evidence from the motion to

suppress hearing that is not in direct conflict with the trial testimony. Chiszar, 936 N.E.2d

at 824.

          Croucher divides his argument into two parts, which we address in turn. First, he

contends that the evidence was improperly admitted because the police illegally entered

the Collins home to execute Lamb’s arrest warrant. Second, he contends that Collins’s

consent to the search of her home was not voluntarily given.

                  1.     Entry into the Collins Home without Search Warrant

          When the home that officers seek to enter is not that of the subject of the arrest

warrant, officers must obtain a search warrant absent exigent circumstances. Duran v.

State, 930 N.E.2d 10, 16 (Ind. 2010) (citing Steagald v. U.S., 451 U.S. 204, 216 (1981)).

This court recently said:

          An arrest warrant founded on probable cause gives the police limited
          authority to enter a dwelling in which the suspect lives when there is reason
          to believe the suspect is within. Thus, most jurisdictions require that the
          police have a reasonable belief that the dwelling is the residence of the
          subject of the warrant and that the subject is present at the time the officers

                                                6
       attempt to enter on authority of an arrest warrant. The belief is judged on the
       information available to the officers at the time of entry and need not prove
       to have been correct in hindsight. As one leading treatise summarized, it is
       generally accepted that reason to believe involves something less than
       probable cause.

Carpenter v. State, 974 N.E.2d 569, 572 (Ind. Ct. App. 2012), trans. denied (footnote

omitted) (citations omitted) (internal quotation marks omitted).

       Croucher first contends that the arrest warrant for Lamb did not give police the right

to enter the Collins home, and therefore, the drug-related evidence from the home was

obtained in violation of the Fourth Amendment to the United States Constitution and

Article I, Section 11 of the Indiana Constitution. The Fourth Amendment in pertinent part

provides, “The right of the people to be secure in their persons, houses, papers, and effects,

against unreasonable searches and seizures, shall not be violated. U.S. Const. amend. IV.

This federal right to be free of unreasonable searches and seizures applies to the states

through the Fourteenth Amendment.” Duran, 930 N.E.2d at 14. The Indiana Constitution

may protect searches that the federal Constitution does not. State v. Washington, 898

N.E.2d 1200, 1206 (Ind. 2008) (citing State v. Moore, 796 N.E.2d 764, 767 (Ind. Ct. App.

2003), trans. denied). Section 11 should be applied to protect people from unreasonable

search and seizure. Id. (citing Brown v. State, 653 N.E.2d 77, 79 (Ind. 1995)). On appeal,

however, Croucher does not distinguish between the provisions of the Federal and State

constitutions. Instead, he argues that the trial court erred in concluding that the arresting

officers had a reasonable belief that Lamb lived at the Collins home and that he was present

on the morning of the arrest.

       Croucher asserts that the State failed to introduce Lamb’s arrest warrant as evidence

                                              7
of Lamb’s residence. The arrest warrant, however, would not have contained dispositive

information regarding Lamb’s residence. Under Indiana law, an arrest warrant is not

required to specify the address of the person to be arrested. See Ind. Code § 35-33-2-2.

Here, there was other evidence to support the arresting officers’ belief that Lamb lived at

the Collins home. During the June 8, 2012 suppression hearing, Officer Mansfield testified

that he had been to the Collins home on prior occasions, and that he knew that Collins was

Lamb’s mother and knew that Lamb’s family lived there. Tr. at 22. Blackford County

Sheriff’s Deputy James Heflin (“Deputy Heflin”), a law enforcement officer who joined

Officer Mansfield in the arrest of Lamb, testified that he was also familiar with Lamb.

Deputy Heflin stated that he had attempted to serve an “arrest warrant on him” at the home

two or three times, and one time “[Lamb’s] brother allowed [us] in the house to confirm

that he wasn’t there.” Id. at 14. Additionally, Lamb’s presence in the kitchen of the Collins

home around 2:30 a.m. on the day in question, bolstered the officers’ reasonable belief that

Lamb was not a visitor, but instead used his mother’s home as a place to live. Lamb’s

presence in the kitchen, a presence the trial court believed the State had proven, likewise

supported the officers’ reasonable belief that Lamb was home on the night in question.

From this evidence, we find that the officers had a reasonable belief that the Collins home

was Lamb’s residence.

       Regarding the serving of the arrest warrant, Indiana Code section 35-33-2-3

provides that a “warrant may be served or arrests on it made: (1) by any law enforcement

officer; (2) on any day of the week; and (3) at any time of the day or night.” Ind. Code §

35-33-2-3(a). That section additionally provides that “[a] law enforcement officer may

                                             8
break open any outer or inner door or window in order to execute an arrest warrant, if the

officer is not admitted following an announcement of the officer’s authority and purpose.”

Ind. Code § 35-33-2-3(b). Here, Officer Mansfield announced through the cracked door

that he was serving an arrest warrant on Lamb. When no one answered the door, and

Officer Mansfield observed movement inside the home, it was reasonable for him to enter

in pursuit of Lamb, who Officer Mansfield had observed moving from the kitchen to the

back of the house. See Weddle v. State, 989 N.E.2d 371, 375 (Ind. Ct. App. 2013) (“When

executing an arrest warrant, a law enforcement officer may break open any outer or inner

door or window, if he is not admitted inside following an announcement of authority and

purpose.”), aff’d on reh’g, 997 N.E.2d 45 (2013). Because the officers legally entered the

Collins home, the trial court did not abuse its discretion in admitting the evidence found in

plain view during the execution of that arrest warrant.

                                      2.     Consent

       Croucher next contends that Collins’s consent to search was involuntarily given,

and, therefore, the trial court erred when it admitted the drug-related evidence found

pursuant to that search. Generally, a search warrant is a prerequisite to a constitutionally

proper search and seizure. Navarro v. State, 855 N.E.2d 671, 675 (Ind. Ct. App. 2006). In

cases involving warrantless searches, the State bears the burden of proving an exception to

the warrant requirement. Id. A valid consent to search is an exception to the warrant

requirement. Callahan v. State, 719 N.E.2d 430, 434 (Ind. Ct. App. 1999). The theory

underlying this exception is that, when an individual gives the State permission to search



                                             9
either his person or property, the governmental intrusion is presumably reasonable.

Navarro, 855 N.E.2d at 675.

       When the State relies upon a defendant’s consent to justify a warrantless search, it

has the burden of proving that the consent was, in fact, freely and voluntarily given. Id.

       The voluntariness of a consent to search is a question of fact to be determined
       from the totality of the circumstances. A consent to search is valid except
       where it is procured by fraud, duress, fear, intimidation, or where it is merely
       a submission to the supremacy of the law. To constitute a valid waiver of
       Fourth Amendment rights, a consent must be the intelligent relinquishment
       of a known right or privilege. Such waiver may not be conclusively
       presumed from a verbal expression of assent unless the court determines,
       from the totality of the circumstances, that the verbal assent reflected an
       understanding, uncoerced, and unequivocal election to grant the officers a
       license which the person knows may be freely and effectively withheld.
       Knowledge of the right to refuse a search is one factor which indicates
       voluntariness.

Id. (internal citations omitted).

       The “totality of the circumstances” from which the voluntariness of a defendant’s

consent is to be determined includes, but is not limited to, the following considerations:

       (1) whether the defendant was advised of his Miranda rights prior to the
       request to search; (2) the defendant’s degree of education and intelligence;
       (3) whether the defendant was advised of his right not to consent; (4) whether
       the detainee has previous encounters with law enforcement; (5) whether the
       officer made any express or implied claims of authority to search without
       consent; (6) whether the officer was engaged in any illegal action prior to the
       request; (7) whether the defendant was cooperative previously; and (8)
       whether the officer was deceptive as to his true identity or the purpose of the
       search.

Id. Croucher maintains that Collins’s consent was not voluntarily given because she signed

the consent to search: (1) under duress of lack of sleep; (2) after she was misinformed by

the police that a warrant was on the way; and (3) after police performed the illegal act of


                                             10
entering the Collins home to execute Lamb’s arrest warrant. The facts before the trial court

disclose that Officer Mansfield and his fellow officers legally entered the Collins home to

execute an arrest warrant for Lamb. While inside, they saw drug-related evidence in plain

view. Tr. at 8, 37. Officer Mansfield told Collins what he had found and asked Collins for

consent to search the residence. Id. at 38. Collins initially refused to consent to the search.

Id. Officer Mansfield then went outside to begin the process of obtaining a search warrant.

        There is some dispute regarding the amount of time that passed between Collins’s

first refusal and her final consent to search; however, it is clear that Collins was the one

who initiated the conversation with Officer Mansfield that resulted in Collins giving her

consent to search.10 Collins, who was agitated about the length of time it was taking to

obtain the warrant, approached Officer Mansfield outside and asked him how much longer

the process would take. Appellant’s App. at 15. When told it would take a while longer,



        10
          During trial, the trial court expressed concern regarding “the supremacy of law,” i.e., whether the
officer made any express or implied claims of authority to search the Collins home without consent. Tr. at
98. Croucher does not address that issue on appeal; instead, he questions the period of time that passed
between Collins’s initial refusal to consent and her having signed the consent to search. Appellant’s Br. at
15-16; Appellant’s Reply Br. at 6. We note, however, that the success of a supremacy of law argument,
even if made, would have been doubtful based on the following offer of proof made by the State when
questioning Officer Mansfield at trial:

        Q:      Okay. At any point were you threatening her that go ahead and give us consent or
                we’re going to get a search anyways, it’s not going to make any difference, I mean,
                how were you, how were you presenting this to her?
        A:      No, I was just letting them know that this is, this will have to be the process.
        Q:      Okay. Once you told her if we, if you don’t give us consent we’ll have to go get a
                search warrant, ah, and she said go get your search warrant, did you argue with
                her?
        A:      No.
        Q:      At that point did you then go and call a Prosecutor or Deputy Prosecutor?
        A:      Yes I did.

Tr. at 104.

                                                     11
but that things would go faster if she gave her consent, Collins went inside to confer with

Croucher. When Collins returned, she said she was willing to consent. Officer Mansfield

read Collins her Miranda rights, and Collins signed a consent, which provided: “I do not

want a lawyer at this time. Knowing of my lawful right to refuse to consent to such a

search, I willingly give my permission to the above named Deputy(s) to conduct a complete

search of the listed property below, both inside and out.” State’s Ex. 1.

       Here, there is no argument that Collins was afraid or under duress.           Officer

Mansfield and the other officers entered the Collins home for the legal purpose of arresting

Lamb pursuant to an arrest warrant. After seeing drug-related evidence in plain view,

Officer Mansfield asked Collins for consent to search the rest of the home. Collins knew

of her right to refuse to consent and initially did so. Prior to signing the Consent, Officer

Mansfield advised Collins of both her Miranda rights and her right to refuse to consent to

the search. While Officer Mansfield stated that the search could be accomplished more

quickly without obtaining a warrant, he never claimed he had authority to search the Collins

home without either Collins’s consent or a valid search warrant. When Collins finally

consented to the search it was only after she had taken the opportunity to discuss the matter

with Croucher. Under these facts and circumstances, we cannot say that the trial court

erred in concluding that Collins’s consent was voluntary.

       The admission of the drug-related evidence was within the discretion of the trial

court and can only be reversed upon a finding that the trial court abused that discretion.

Here, the police entered the Collins home with a valid warrant for Lamb, who they

reasonably believed lived and was present at the residence. Furthermore, their search of

                                             12
the Collins home was made pursuant to Collins’s voluntary consent. Under the facts of

this case, the trial court did not abuse its discretion in admitting the drug-related evidence

found in the Collins home; accordingly, we affirm Croucher’s conviction.

       Affirmed.

FRIEDLANDER, J., and BAILEY, J., concur.




                                             13